Citation Nr: 1543824	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  11-26 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left ankle.


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to June 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, the Veteran failed to report for a hearing before a Decision Review Officer (DRO) scheduled at his request.  In his October 2011 VA Form 9, he requested a hearing before the Board; in a statement received in August 2015, his attorney (on his behalf) withdrew such request.

The issues of service connection for depression, hearing loss, tinnitus, and gastroesophageal reflux disease (GERD) have been raised by the record (in an April 2015 VA Form 21-526EZ), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Service Connection Claims

The Veteran contends that he has lumbar spine, neck, and bilateral knee disabilities which are due to his paratrooper activities in service.  His DD Form 214 confirms that he was awarded a Parachute Badge (reflecting that her completed a significant number of jumps).
Regarding the Veteran's lumbar spine, his service treatment records (STRs) reveal that in February 1978 he was in an automobile accident and reported lower back pain, and in May 1978 he complained of a back injury sustained in the motor pool during duty hours; there was no diagnosis on either occasion.  The remaining STRs are silent for complaints, findings, diagnosis, or treatment pertaining to the lumbar spine.  March 2009 postservice private treatment reports note a diagnosis of lumbar spine strain, and August 2009 private x-rays of his lumbar spine revealed lumbar degenerative disc disease.  On VA orthopedic examination in October 2009, he reported having a low back condition due to injury in service between 1974 and 1978 when he had a "bad landing and equipment malfunction during [a] parachute jump."  For the current diagnosis of degenerative arthritis of the lumbar spine, the October 2009 VA examiner opined that this condition was "less than likely as not the result of injuries sustained during [in-service] motor pool operations".  There was no rationale provided for the opinion; the examiner only noted that current lumbar spine x-rays were consistent with degenerative osteoarthritis without evidence of trauma.  Accordingly, another examination to secure a medical opinion with adequate rationale is necessary.

The Veteran's STRs are also silent for complaints, findings, diagnosis, or treatment pertaining to his neck.  Following service, there are no medical reports or examinations of record which pertain to his neck, but he has complained of neck disability in his statements to VA, and in October 2009 he reported in a written statement that it was hard to turn his neck.  In light of his current complaints and his parachuting activities in service, an examination to secure a medical opinion with adequate rationale is necessary.

The Veteran's STRs are also silent for complaints, findings, diagnosis, or treatment pertaining to his knees.  January 1997 VA x-rays of his left knee revealed isolated minor degenerative change in the dorsal aspect of the patella, and October 1997 VA x-rays of the right knee (taken due to a clinical history of increased pain and swelling) in revealed suprapatellar joint effusion and degenerative spurring from the patella.  An October 2006 VA treatment report notes his complaint of chronic bilateral knee pain.  A private MRI of his right knee in July 2007 revealed tricompartmental osteoarthritic change, medial meniscal degenerative change, and joint effusion, and private treatment reports in March 2009 noted a diagnosis of left knee strain.  In light of his current diagnoses and his parachuting activities in service, an examination to secure a medical opinion with adequate rationale is necessary.

Increased Rating Claim

On VA orthopedic examination in October 2009, the Veteran reported flare-ups of left ankle pain as often as four times per week, occurring spontaneously, lasting for one to two days each time, at a severity level of 10 (out of 10), and precipitated by physical activity and alleviated by rest.  He described his functional impairment during the flare-ups as limitation of motion of the joint and not being able to walk on uneven surfaces.  On VA orthopedic examination in April 2011, he reported flare-ups of left ankle pain as often as one time per week, occurring spontaneously, lasting for four days, at a severity level of 7 (out of 10), and precipitated by physical activity and alleviated by pain medication.  He described his functional impairment during the flare-ups as not being able to walk on uneven surfaces, not being able to stand for long periods of time, limitation of motion of the joint ("easy to sprain"), and lots of swelling.  As neither of these VA examinations included a finding as to the degree(s) of any additional range of motion loss due to pain during his flare-ups (or any explanation as to why this information could not feasibly be provided), a new examination which includes this finding is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified.  The AOJ should also specifically secure for the record complete copies of the clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for such disabilities since April 2011.

2.  The AOJ should then arrange for the Veteran to be examined by an orthopedic provider to ascertain the nature and likely etiology of any current lumbar spine, neck, and bilateral knee disabilities and the severity of his left ankle disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the criteria for rating the ankles (including 38 C.F.R. § 4.71a, Codes 5270-5274).  Any indicated tests or studies (but specifically including ranges of motion, with notation of further limitations due to pain, use, weakness, instability, and other such factors) must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each lumbar spine, neck, and left or right knee disorder found.  If no such disorder is diagnosed, please reconcile that conclusion with the pertinent medical evidence in the record, cited above.

(b)  Please identify the most likely etiology for each lumbar spine, neck, and knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during, or by, the Veteran's service (taking into account all relevant findings noted in his STRs as well as the nature of his activities as a paratrooper in service)?

(c)  Please describe all symptoms and manifestations of the Veteran's left ankle disability (specifically noting any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function (to include during flare-ups).  The examiner must specifically provide a finding as to the degree(s) of any additional range of motion loss due to pain during flare-ups (or else provide an explanation as to why such information cannot feasibly be provided).

(d)  Please specifically comment on the overall impact the left ankle disability has on occupational and daily activity functioning (to include during flare-ups).

The examiner must explain the rationale for all opinions, citing to relevant STRs, supporting factual data and medical literature, and prior medical opinions, as appropriate.

3.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received), and readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

